Mr. Justice Gary delivered the opinion of the Court. The appellee was a passenger, sitting on a seat on the left hand, or south side, of a grip car going west, and the only way to get off, other than stepping to the ground on that side, was to walk along a foot-board on the side of the car to the rear end, cross over and step off there. The distance from the track on which the car was, to the track on which, cars ran east, was four feet ten and one-half inches. How much the cars overhung outside the track does not appear, but it is common knowledge that the foot-board of a car is considerably outside the rail of the track. The car stopped for passengers to alight, and the appellee stepped off on the south side. Another car going east on the south track came along, and, between the two, the appellee was knocked down, and sustained the injuries for which he sued. Upon these facts, the jury found that the appellant was negligent, and that the appellee was not, which ends that contest. The damages, after a remittitur, are not such as to be complained of, and it is only of damages and the verdict for the appellee, that the appellant does complain. The judgment is affirmed.